Citation Nr: 1740834	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  13-22 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES


1.  Entitlement to service connection for a bilateral leg disability, to include as secondary to the residuals of a left ankle fracture.  

2.  Entitlement to service connection for a bilateral ankle disability, to include the residuals of a left ankle fracture. 

3.  Entitlement to service connection for bilateral carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Alexander Neff, Associate Counsel


INTRODUCTION

The Veteran serviced on active duty in the Army from January 1997 to August 2001.  Her awards and decorations included an Army Achievement Medal.  The Board sincerely thanks her for her service to her country.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The Veteran does not have a diagnosed right or left ankle disability.

2.  The Veteran does not have a diagnosed right or left lower extremity disability. 

3.  The Veteran does not have a diagnosis of right or left wrist carpal tunnel syndrome.


CONCLUSIONS OF LAW

1.  Service connection for a right and/or left ankle disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309(a) (2016).

2.  Service connection for a right and/or left lower extremity disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309(a).

3.  Service connection for right and/or left wrist carpal tunnel syndrome is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Legal Criteria

A.	The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated June 2010, VA notified the Veteran of the information needed to substantiate and complete her claims, to include notice of the information that she was responsible for providing and of the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate. 

VA also has a duty to assist the Veteran in the development of the claim.  The Veteran's claims file contains her available service treatment records (STRs) and military service records, as well as VA medical treatment records, private medical records, and statements from the Veteran.  The RO arranged for a VA examination in September 2010.  The Board finds that this examination is adequate for rating purposes.  VA's duty assist regarding the above are met. 


The Board notes that the Veteran has reported that she has been diagnosed with carpal tunnel syndrome, and has noted that she has various imaging reports related to her claims.  However, the Veteran has not provided the name or location of any treating clinicians for her carpal tunnel syndrome so that VA may assist in obtaining them, nor has she provided these records to VA.  As such, VA's duty to assist for these records has been met.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist is not a one-way street).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.

B. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of a current diagnosed disability, service connection cannot be granted for such disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg); (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II. Factual Background


In the July 1996 medical prescreening form, the Veteran marked "no" for any painful or "trick" joints or loss of movement in any joint, and impaired use of arms, legs, hands, and feet. 

In the July 1996 entrance report of medical history, the Veteran marked "no" for leg cramps; arthritis, rheumatism, or bursitis; bone, joint, or other deformity; trick or locked knee; foot trouble; and neuritis.  In the July 1996 entrance examination, the Veteran was noted to have clinically normal upper extremities, feet, and legs.  It was noted that she had laceration scar on her left knee. 

In an August 1998 STR, the Veteran complained of bilaterally "hurt" ankles that were sensitive to touch on the inside.  These symptoms began a week prior, and caused her pain during physical training.  She was assessed with a bilateral ankle sprain.  

In a November 1999 STR, the Veteran, noted as post-partum, was reported as having pain and swelling posteriorly, with tenderness to palpation over the Achilles tendons.  She was assessed with Achilles tendonitis.  In a December 1999 STR, the Veteran complained of bilateral ankle pain and swelling status post pregnancy, that was noted as improved, but not resolved.  She was reported to have bilateral ankle edema, arthralgia of an unclear etiology.  

In a July 2000 STR, the Veteran complained of a frequent left ankle "popping" sound that was more notable when running.  She experienced pain/tenderness on the outside of the leg around the ankle.  She reported that she had a stress fracture, which was casted, two years prior.  The clinician noted that the Veteran had a long history of "popping" symptoms that were previously asymptomatic.  The clinician's impression was overuse syndrome.   

In a December 2000 STR, the Veteran complained of left foot pain.  She was assessed with plantar fasciitis, posterior tibial tendonitis, and Achilles tendonitis.  In a January 2001 STR, the Veteran complained of a grinding and popping sensation in her left ankle.  She had pain for over three weeks.  The clinician noted that there was no trauma, and that the joint was not swollen.  In another record from this time, the Veteran's left Achilles tendon was noted as tender to palpation, with posterior tibial tendonitis.  The left forefoot experienced mild pain, and the right foot had hammer toes. 

In the July 2001 report of medical history, the Veteran marked "no" for painful shoulder, elbow, or wrist; impaired use of arms, legs, hands, or feet; swollen joints; and knee problems.  She marked "yes" for arthritis, rheumatism, or bursitis; and foot trouble with an annotation of "ankle."  She noted that her ankle still popped when she walked.  She also reported that in 1999 she was told that she had tendonitis of the hands.  She reported that it worsened, and that she felt pain in her right hand.  The clinician noted that the Veteran had a history of bilateral thumb tenosynovitis and Achilles tendon strain.  In her separation examination, the Veteran was found to have clinically normal lower extremities and feet.  Regarding her upper extremities, they were clinically normal with a noted history of tenosynovitis. 

In a June 2009 private medical record, the Veteran complained of worsening pain in right leg, especially the thigh.  She additionally complained of off and on right foot cramps.  Review of her neurological system was normal.  There was a general notation that the Veteran had musculoskeletal symptoms.

In an August 2009 private imaging study, the Veteran was noted as experiencing right lower extremity pain.  Review of an X-ray of the L5 spine showed minimal degenerative joint disease at L5 to S1.  The findings were noted as negative.  In a May 2010 private MRI imaging study, the Veteran was found to have a broad-based disc protrusion/herniation at L4 to 5 with a central annular tear.  There was compression of the thecal sac centrally, and mild encroachment of the bilateral nerve roots.  A bulging of the annulus was also seen at L5 to S1.  This month, the Veteran also complained of lower right leg pain that worsened over the past week.  Ankle jerk reflexes were noted as normal. 

In a June 2009 private medical record, the Veteran complained of worsening pain in right leg, especially the thigh.  She additionally complained of off and on right foot cramps.  Review of her neurological system was normal.  

In an August 2009 private medical record, the Veteran complained of lower right leg pain that worsened over the past week.  A nerve conduction study and electromyography were performed, and the findings were negative.  

In the September 2010 VA ankle examination, the Veteran reported that she noticed during military training that her ankles would pop and that her legs would hurt.  She stated that she was evaluated by a military physician; that she had a cast on her left ankle for one month; and that X-rays in service showed that she had a stress fracture of her left ankle.  Since then she reported pain off and on.  The examiner noted that she denied any current bilateral leg condition other than that mentioned above.

The VA examiner noted that the Veteran reported intermittent symptoms with remissions.  He found no history of hospitalization or joint trauma.  There was no deformity, instability, stiffness, weakness, or incoordination noted.  Upon examination, there was no evidence of abnormal weight bearing, and the VA examiner found that there was no affected weight-bearing joint.  Additionally there was no loss of bone, or inflammatory arthritis.  Upon review of imaging studies of the left ankle, no fracture, dislocation, or bony abnormality was observed.  X-rays were normal.  The Veteran's left ankle was noted as normal.  Upon review of the Veteran's STRs, the VA examiner noted that the Veteran was diagnosed with muscle strain, overuse syndrome, and with a history of Achilles strain.  He found that there was no current bilateral ankle pathology. 

In the September 2010 VA leg examination, the VA examiner found that there was no visible or palpable bilateral leg pathology, and as such did not perform an examination of the legs.  

In the September 2010 VA wrist examination, the Veteran stated that in 1997 she noticed pain in both hands, especially between the "web between the thumb and pointer finger."  She reported that this area would sometimes "lock" due to pain.  

The VA examiner noted that the Veteran reported intermittent symptoms with remissions.  Upon examination, the Veteran's bilateral peripheral nerve reflexes of the biceps, triceps, and brachioradialis were normal.  Sensory examination findings of the bilateral extremities, vibration, pain/pinprick, positon sense, and light touch were normal.  The Veteran was found to have no affected nerves and dysesthesias.  The VA examiner found that there was no evidence of bilateral carpal tunnel syndrome. 

In a September 2010 VA primary care note, the Veteran complained of chronic leg and ankle pain with chronic foot cramping.  These symptoms had been occurring for many years.  She reported that she had an MRI that "showed three different things," but that record was not provided by the Veteran at this time.  She reported chronic right pelvic pain.  She noted that she had ultrasounds regarding this condition, but these records were not provided by the Veteran at this time.  She was observed to have a regular gait.  

In her February 2011 notice of disagreement, the Veteran reported that during her years of working as a mechanic she developed problems with her legs and hands.  During training, she reported she incurred a stress fracture that was treated with a cast of the left leg.  She reported that thereafter she had consistent problems with her ankle, to include swelling and popping noises while walking.  She was not able to stand for an extended period of time, and she experienced symptoms of numbness and pain.  She reported that after service, she underwent an MRI and was told that her back was causing her symptoms.  She stated that she did not pay much attention to her back as her leg pain was more severe.  In service, she was given hand braces while stationed in Germany.  She was advised that she had tendinitis of the hands.  Her hands continue to bother her, and she is unable to shower, comb her children's hair, and type without her fingers "locking up."  

In a February 2011 VA physical therapy note, the Veteran complained of lumbar pain that was noted as "radicular in nature" into the bilateral lower extremities and ankles.  

In an October 2011 VA primary care note, the Veteran complained of left shoulder and arm pain, along with tingling of the left hand.  The Veteran reported that she had been diagnosed with carpal tunnel syndrome in the past.  She additionally reported that a non-VA care provider was concerned that she may have arthritis within the left arm.  The VA clinician provided differential diagnoses of acromioclavicular arthritis, carpal tunnel syndrome, and gout.


III.   Analysis

Upon consideration of the foregoing, the Board finds that service connection for the Veteran's claims are not warranted as the preponderance of the evidence demonstrates that the Veteran does not have a current bilateral leg, knee, or wrist disability.  

The September 2010 VA examinations found that the Veteran did not have any current diagnosed pathology of the legs, ankles, or wrists.  The Board finds that the September 2010 VA examinations are adequate for purposes of adjudicating the Veteran's claims.  Each opinion included an examination of the Veteran, and took into account a review of her record and medical history.  They each included a historically accurate explanation of rationale that cited to factual data.  As such, the Board finds that these VA examinations are competent, credible, persuasive, and dispositive as to the Veterans claims for direct service connection.  As the most probative evidence is against the finding that the Veteran has a current disability, service connection is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board acknowledges that in October 2011 the Veteran claimed that she was diagnosed with carpal tunnel in the past, and that the VA clinician provided differential diagnoses of acromioclavicular arthritis, carpal tunnel syndrome, and gout.  The Board notes that while the term "differential diagnoses" contains the term diagnosis, it is not a diagnosis of a condition.  It is more akin to list of conditions the clinician may consider when determining the etiology of symptoms. Thus, the Board does not construe a differential diagnosis as conclusive or demonstrative of the existence of a claimed disability.  Further, this record notes that the Veteran had no neurological deficits and that there was no weaknesses noted in the bilateral upper extremities.  As such, the Board finds that this medical record is of no probative value to suggest that the Veteran had a current wrist disability.  

Even if the October 2011 record is indicative of a diagnosis of arthritis, CTS, and/or gout, the preponderance of the evidence is against finding a relationship between such disability and service.  There is nothing in the record which indicates such a relationship.  Arthritis cannot be presumptively service connected as it was not manifested to a compensable degree within a year of service.  Further, the reports of intermittent symptoms do not support a grant under the theory of continuity of symptomatology.

The Board acknowledges that the Veteran reported that she was treated for a left ankle stress fracture in service.  Such treatment is not documented in the available STRs and there is no indication that any such records are outstanding.  For these reasons, the Board deems them unobtainable and has no further duty to assist the Veteran in obtaining such records.  As the VA examiner did not find any current debilitating residuals of this reported injury, the Board is unable to grant service-connection.  See Brammer, 3 Vet. App. at 225 (1992).

The Board further acknowledges that the Veteran has claimed that she has current bilateral leg and ankle conditions that are related to a low back disability.  The Board notes that the Veteran does not claim, and the record does not show, that the Veteran has a current service-connected low back disability.  As the Veteran has not made a claim for her back condition, theories of secondary service-connection for the bilateral legs, ankles, and wrists are not for consideration.  

Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the Veteran is competent to describe any pain, popping, or difficulty moving/ambulating that she experienced in service and since, any contentions by the Veteran that she has a leg, ankle, or wrist disability related to active service are not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Further, there is no indication that the Veteran possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  As such, the Veteran's statements implying that she has a disability related to service are not credible evidence to prove same.  

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for bilateral lower extremity, ankle, and wrist disabilities, therefore, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §3.102.  The appeal must be denied.



ORDER

Service connection for a right and/or left ankle disability is denied. 

Service connection for a right and/or left lower extremity disability denied.

Service connection for right and/or left wrist carpal tunnel syndrome is denied.  




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


